United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-909
Issued: November 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 12, 2014 appellant filed a timely appeal from an October 28, 2013 merit
decision and a December 11, 2013 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant filed a timely claim for compensation under 5
U.S.C. § 8122(a); and (2) whether OWCP properly denied further merit review of appellant’s
case under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm his
continuing desire for an oral argument in Washington, DC. On September 22, 2014 the Board received appellant’s
statement dated September 15, 2014 which explained that he was unable to travel for any oral argument due to his
current poverty. The Board, in its discretion, has decided the appeal on the record.

FACTUAL HISTORY
On July 11, 2013 appellant, then a 50-year-old postal service agent, filed an occupational
disease claim alleging that he developed schizophrenia and a personality disorder as a result of
remembering what caused his poor job performance. He noted that he also experienced
hallucinations and heard voices. Appellant indicated that he first became aware of his condition
and realized it resulted from his employment on December 1, 1988. He explained that he did not
file his claim within 30 days because he was unaware and only received social security
supplemental payments.
On the claim form, the employing establishment reported that appellant notified them of
his condition on July 15, 2013. It further noted that appellant was terminated from employment
after a 90-day probation and his last day in pay status was January 25, 1989. The employing
establishment submitted a personnel form which indicated that appellant’s last day in pay status
for the employing establishment was on January 25, 1989.
In a decision dated July 18, 2013, OWCP denied appellant’s claim finding that it was not
filed in a timely manner. It was found that appellant was aware of his condition and the
relationship between his condition and employment on December 1, 1988, but he did not file his
occupational disease claim until July 11, 2013.
In an appeal request form dated July 26, 2013 and received on July 30, 2013, appellant
requested reconsideration. He noted that supporting evidence was not sent by the employing
establishment with his original occupational disease claim.
In an undated statement, appellant requested that the employing establishment reinstate
his employment following his release from the hospital. He reported that he was initially hired
under career conditional status and on February 8, 1989 was released from employment due to
the fact that he did not reach a certain performance level. Appellant explained that following his
release he went to a family practitioner for complaints of certain abnormalities that he believed
caused him not being able to maintain the necessary performance level at work. He was
admitted to the hospital and diagnosed with paranoid schizophrenia.
In a February 1, 1989 hospital record, Dr. John Earle, a Board-certified family
practitioner, related appellant’s complaints of trouble with concentration and his history of
depersonalization detachment, poor job performance and feelings of paranoia. He observed that
appellant’s speech was slow and deliberate with occasional rumination on paranoid thoughts.
Appellant denied any hallucinations and delusions. Dr. Earle provided findings on physical
examination. He reported that appellant had a thought disorder with paranoid features and
possible paranoid schizophrenia. Appellant also submitted a January 31, 1989 hospital
admission record and a February 1, 1989 head computerized tomography (CT) scan which
demonstrated no lesions.
In letters dated February 2, 1989, appellant informed the personnel department of the
employing establishment that he was admitted to the hospital on January 31, 1989 and was
unsure of how long he would be in the hospital. He requested reinstatement on a successful
completion of the road test after being discharged from the hospital.

2

In an April 7, 1989 letter, the employing establishment denied appellant’s request for
reinstatement. It stated that after reviewing his medical documents it was unable to clear
appellant for employment in his current medical prognosis and condition.
Appellant also submitted a decision and order from the Social Security Administration
dated October 5, 2011 regarding his application for supplemental security income benefits due to
his mental disability. He submitted various social security administration forms regarding his
application for disability benefits for his diagnosed depression and schizophrenia conditions.
By decision dated October 28, 2013, OWCP denied modification of the July 18, 2013
decision finding that appellant had not filed a timely claim for compensation. It determined that
the evidence failed to establish that appellant filed his claim within 3 years of the date of injury
or that his immediate supervisor had actual knowledge within 30 days of the date of injury.
In a letter dated November 13, 2013 and received on November 18, 2013, appellant
submitted a request for reconsideration. He pointed out that the employing establishment or its
internal claims insurance company paid his hospitalization treatment for paranoid schizophrenia.
Appellant stated that, although his hospitalization was reimbursed, he had not received any
rehabilitation or compensation for this unexpected hospitalization. He alleged that OWCP
denied his claim because the employing establishment neglected to report his illness to OWCP.
Appellant further contended that the employing establishment had acted neglectfully against
someone who was mentally ill.
In a decision dated December 11, 2013, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted did not meet any of the requirements
sufficient to warrant merit review under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.3 In cases of injury on or after
September 7, 1974, section 8122(a) of FECA provides that an original claim for compensation
for disability or death must be filed within three years after the injury or death. Compensation
for disability or death, including medical care in disability cases, may not be allowed if a claim is
not filed within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within
30 days. The knowledge must be such as to put the immediate supervisor
reasonably on notice of an on-the-job injury or death; or
“(2) written notice of injury or death as specified in section 8119 was given
within 30 days.”4

3

Charles Walker, 55 ECAB 238 (2004); see Charles W. Bishop, 6 ECAB 571 (1954).

4

5 U.S.C. § 8122(a).

3

Section 8119 of FECA provides that a notice of injury or death shall be given within 30
days after the injury or death; be given to the immediate superior of the employee by personal
delivery or by depositing it in the mail properly stamped and addressed; be in writing; state the
name and address of the employee; state the year, month, day and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury, or in the case
of death, the employment factors believed to be the cause; and be signed by and contain the
address of the individual giving the notice.5 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.
For actual knowledge of a supervisor to be regarded as timely filed, an employee must show not
only that the immediate supervisor knew that he or she was injured, but also knew or reasonably
should have known that it was an on-the-job injury.6
Section 8122(b) provides that the time for filing in latent disability cases does not begin
to run until the claimant is aware, or by the exercise of reasonable diligence should have been
aware, of the causal relationship between the employment and the compensable disability. The
Board has held that the applicable statute of limitations commences to run although the employee
does not know the precise nature of the impairment.7
In cases of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware or reasonably should have been aware of a possible relationship
between his condition and his employment. When an employee becomes aware or reasonably
should have been aware that he or she has a condition which has been adversely affected by
factors of his or her federal employment, such awareness is competent to start the limitation
period even though the employee does not know the precise nature of the impairment or whether
the ultimate result of such affect would be temporary or permanent. Where the employee
continues in the same employment after he reasonably should have been aware that he has a
condition which has been adversely affected by factors of federal employment, the time
limitation begins to run on the date of the last exposure to the implicated factors.8 The
requirement to file a claim within three years is the claimant’s burden and not that of the
employing establishment.9
ANALYSIS -- ISSUE 1
Appellant alleges that he developed schizophrenia and a personality disorder as a result
of his employment. OWCP denied his occupational disease claim as untimely. The Board
agrees that appellant did not file his claim within the applicable time limitation provisions of
FECA.

5

Id. at § 8119; Larry E. Young, 52 ECAB 264 (2001).

6

Laura L. Harrison, 52 ECAB 515 (2001).

7

5 U.S.C. § 8122(b); Delmont L. Thompson, 51 ECAB 155 (1999).

8

Larry E. Young, supra note 5.

9

Debra Young Bruce, 52 ECAB 315 (2001).

4

When appellant filed his claim for an employment-related condition on July 11, 2013, he
indicated that he was first aware of his condition and its relationship to his employment on
December 1, 1988. Accordingly, he indicated that on December 1, 1988 he was aware or
reasonably should have been aware of a possible relationship between his mental condition and
factors of his federal employment. The Board finds that the date appellant placed on his claim
for compensation, December 1, 1988, is probative evidence as the date he first became aware
that his condition was related to his federal employment.10
As noted above, however, if an employee continues to be exposed to injurious working
conditions, the time limitation begins to run on the date of the last exposure. Therefore, the time
for filing appellant’s claim did not begin to run until January 25, 1989, the date he was
terminated from employment. Accordingly, the three-year statute of limitations would have
expired no later than January 25, 1992. The Board finds that because appellant did not file his
claim until July 11, 2013 his occupational disease claim remains barred by the statute of
limitations.
Appellant’s claim would still be regarded as timely under FECA if his immediate
supervisor had actual knowledge of his injury within 30 days or if written notice of injury was
given to his immediate supervisor within 30 days as specified in section 8119. Although there is
evidence that appellant notified the employing establishment via letters dated February 2, 1989
and February 1, 1989 that he was hospitalized, the Board finds that this is insufficient to establish
that his supervisor had actual knowledge of any on-the-job injury within 30 days. Even if the
employing establishment knew that appellant suffered from a medical condition during his
employment, appellant also has to show that his supervisors knew or reasonably should have
known that this condition was caused by his employment.11 In this case, the February 2, 1989
letter and February 1, 1989 medical report is insufficient to establish that his superior had
constructive knowledge sufficient to be reasonably put on notice that appellant’s medical
condition was work related within 30 days of January 25, 1989, the day he was terminated from
employment. Accordingly, appellant’s claim, which is outside the three-year time limitation
period, is untimely.
On appeal, appellant asserts that the original employing establishment did not include the
record of evidence of all the reported facts and documentation of his claim. As noted above,
however, it is the claimant’s burden to file a claim within three years and not that of the
employing establishment.12 Appellant did not establish that he filed his claim within three years
of his last date of employment with the employing establishment, nor has he established that his
supervisor had actual knowledge of his allegations that his emotional condition was work related
within 30 days of the date of injury. Therefore, the Board finds that his claim was not timely
filed within the three-year time limitation under section 8122 of FECA.

10

See J.S., Docket No. 13-252 (issued March 27, 2013).

11

See A.T., Docket No. 13-611 (issued March 5, 2014); David R. Morey, 55 ECAB 642 (2004).

12

Supra note 9.

5

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.13 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his or her right through a request to the district office.14
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.15
A request for reconsideration must also be submitted within one year of the date of the
OWCP decision for which review is sought.16 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.17 If the request is timely but fails
to meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.18
ANALYSIS -- ISSUE 2
Following the October 28, 2013 decision denying his claim, appellant submitted a request
for reconsideration that was received by OWCP on November 18, 2013. He reported that the
employing establishment or its internal claims insurance company paid his hospitalization
treatment for paranoid schizophrenia. No additional evidence was received. The Board finds
that appellant did not submit any evidence sufficient to require reopening of his case for merit
review.
Appellant did not submit any evidence along with his request for reconsideration to show
that OWCP erroneously applied or interpreted a specific point of law, or did he advance a
relevant legal argument not previously considered by OWCP. Because he did not meet any of
the necessary requirements, he is not entitled to further merit review. Appellant’s allegation that
13

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB
372 (2008).
14

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
15

20 C.F.R. § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
16

Id. at § 10.607(a).

17

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

18

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

6

his hospitalization was paid for does not establish that he filed a timely claim for compensation
or that his supervisor had notice of a work-related medical condition.
The Board finds that appellant failed to submit relevant and pertinent new evidence, a
relevant legal argument not previously considered by OWCP or evidence or argument which
shows that OWCP erroneously applied or interpreted a specific point of law. Therefore, OWCP
properly refused to reopen his case for further consideration of the merits of his claim under 5
U.S.C. § 8128.
CONCLUSION
The Board finds that appellant’s claim is barred by the applicable time limitation
provisions of FECA. The Board also finds that OWCP properly denied appellant’s request for
reconsideration pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 11 and October 28, 2013 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 6, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

